DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed August 23, 2021.
Claims 1, 4-5, 10 and 14 have been amended. Claims 8-9 and 11-13 have been canceled.  Claims 15 and 16 have been added.
Claims 1-7, 10 and 14-16 are pending and have been examined.
The claims remain rejected under Section 112, the amendments failing to cure previous indefiniteness issues and presenting new indefiniteness issues and new matter issues.  Please see the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Each of independent claims 1, 14 and 16 now recite “a wiper member configured to, when the film is pasted to the target object, perform wiping of the other surface of the film to wipe off a spot or spots from the other surface of the film to clean the other surface of the film.”  The phrase “when the film is pasted” broadly includes apparatus configured for wiping simultaneously with pasting of the film to an object.  The application provides no support for a wiper as now recited in these claims as the wiper described in the specification is understood as being configured for either wiping a target object before pasting or wiping a film after it has been pasted to a target object.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim has been amended to remove “other” and replace it with “another” which is not what the examiner suggested in the previous office action 

 In view of the problems presented throughout the claims by the use of “one surface” and then the use of “another” or “the other” surface when referring to the film being worked upon by the apparatus, it is highly suggested that a simpler, more straight forward manner be used to introduce the film.  For example, lines 2-5 of claim 1 might be amended to use the terms “first “ and “second” when referring to the opposite surfaces of the film as follows:  
“a movable holding part configured to hold a film having a first adhesive surface and a second surface opposite the first surface;
a moveable pressing part configured to press the second surface when an area of the first surface contacts a target object . . .”

It is noted that if Applicant chooses to modify the claim as suggested above, it is Applicant’s responsibility to revise the remainder of claim 1 and the dependent claims accordingly.    
claim 1 recitation of “a rotation mechanism configured to rotate a portion of the second robotic arm on a rotation axis” is unclear.   Elements rotate “around” or “about” an axis, not “on”.   
The new recitation in claim 1 of “from one area to another area” renders the claim indefinite as it is still unclear what areas are being referred to – the target? the film?   If Applicant intends to refer to the film, then is the “one” or “another” area referring back to “an area” recited at line 4 of the claim?

Similarly, as currently presented it is unclear what “areas” or “surfaces” are being referred to in claims 2, 4, 5, 6 and 7. 

Regarding claim 14, “the other” surface (line 5) discussed in the previous office action lacks antecedent basis.  Also, please note the discussion at claim 1 above regarding the use of “one” and “another” or “the other.”  
The new recitation in claim 14 of “a rotation mechanism configured to rotate a portion of the second robotic arm on a rotation axis” is unclear.   Elements rotate “around” or “about” an axis.  
Also, the new recitation in claim 14 of “from one area to another area” renders the claim indefinite as it is unclear what areas are being referred to – the target? the film?   

claim 15, see the antecedent basis issues discussed in claim 1 concerning the use of “one” and “another” when referring to the film that also apply to claim 15.
Also, the claim 15 recitation of “on a rotation axis” is unclear.   Elements rotate “around” or The recitation of “from one area to another area” renders the claim indefinite as it is still unclear what areas are being referred to – the target? the film?   If Applicant intends to refer to the film, then is the “one” or “another” area referring back to “an area” recited at line 4 of the claim?
 Also, the recitation in claim 15 of “from one area to another area” renders the claim indefinite as it is unclear what areas are being referred to – the target? the film?   

Regarding claim 16, see the antecedent basis issues discussed in claim 1 concerning the use of “one” and “another” when referring to the film that also apply to claim 16.
Also, the claim 16 recitation of “on a rotation axis” is unclear.   Elements rotate “around” or “about” an axis. 
Also, the recitation in claim 16 of “from one area to another area” renders the claim indefinite as it is unclear what areas are being referred to – the target? the film? 
  
Allowable Subject Matter
Claim 15
The following is a statement of reasons for the indication of allowable subject matter: Habisreitinger, neither alone, nor in combination with the prior art of record, teaches or suggests the apparatus recited in claim 15 that includes movable holding and pressing parts and associated control further in combination with a robotic arm having a rotation mechanism configured to rotate both the pressing part and the peeling part (see discussion below in the “Response to Arguments”).   

Response to Arguments
Applicant’s argument at pages 10-11 of the Remarks filed August 23, 2021, that Habisreitinger fails to disclose the rotation mechanism recited in each of the independent claims has been fully considered and found persuasive.   Therefore, the Section 102 and 103 rejections of the claims are withdrawn.
Although rotating robotic holding tools are known in the art (see Tadayon, US 2012/0152877 cited at the end of this action), there is no teaching or suggestion in Habisreitinger, either alone, or in combination with the prior art of record, for the apparatus now recited in independent claims 1, 15 and 16 or the method of claim 14 that requires apparatus that includes movable holding and pressing parts and associated control as recited in the claims in combination with a robotic arm having a rotation mechanism configured to rotate the pressing part and one or both of a peeling part and wiper member as now recited in the claims.  
In view of the new Section 112(a) rejection, Applicant’s arguments concerning the wiper member (pages 8-10) cannot be fully considered and are not persuasive.
In view of the new Section 112(a) and (b) rejections, the claims remain rejected.

Conclusion   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Tadayon, US 2012/0152877 (see Fig. 31(a) and 3(a) rotating tool holder for use with wiper/cleaner and other tools).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746